[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              April 15, 2008
                               No. 07-15219                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                 D. C. Docket No. 07-00087-CR-ORL-19-KRS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

HUMBERTO LOPEZ-GARCIA,
a.k.a. Humberto Lucio Lopez Garcia,
a.k.a. Humberto Deno Lopez,
a.k.a. Humberto Lopez-Garcia,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (April 15, 2008)

Before BIRCH, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:
      Stephen J. Langs, appointed counsel for Humberto Lopez-Garcia, has filed a

motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Lopez-Garcia’s conviction and sentence are AFFIRMED.




                                          2